            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

ANTHONY JONES,                          :
                                        :
           Petitioner,                  :
                                        :
     v.                                 :   No. 4:16-CV-1741
                                        :
BRENDA TRITT,                           :   (Judge Brann)
                                        :
           Respondent.                  :

                                     ORDER

     AND NOW, this 24th day of January 2019, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED that:

     1.    Petitioner’s motion (Doc. 12) seeking consideration of attached

           exhibits is GRANTED.

     2.    The petition for writ of habeas corpus is DISMISSED for failure to

           exhaust state remedies.

     3.    The Clerk of Court is directed to CLOSE this case.

     4.    Based on the Court’s conclusion herein, there is no basis for the

           issuance of a certificate of appealability.

                                            BY THE COURT:


                                            s/ Matthew W. Brann
                                            Matthew W. Brann
                                            United States District Judge
